             Case 1:19-cv-03539-PKC Document 159 Filed 06/14/21 Page 1 of 6




                             30 SECOND STREET
                             CAMBRIDGE, MA 02141
                             TEL (617) 491-1099
                             FAX (617) 491-1022

                             Daniel.Malis@MalisLaw.com
                             www.malislaw.com




                                               June 14, 2021

The Hon, Judge P. Kevin Castel
United States District Court (SDNY)
Via CM/ECF

       Re:     Bah v. Apple Inc. et al
               U.S.D.C. SDNY Docket No. 1:19-CV-03539-PKC
               Letter Reply to Defendants’ Responses to Plaintiff’s Motion for Reconsideration
               Request for Oral Argument

Dear Judge Castel:

      The Plaintiff hereby replies to Defendants’ largely shared arguments opposing reconsideration of
the Motion to Amend.

         As an initial matter, there are now three federal cases captioned Bah v. Apple et al., separately
filed in New York, New Jersey, and Massachusetts, each stemming from the same set of operative facts:
Apple and SIS’ repeated false allegations that Plaintiff was a thief, amounting to defamation per se. The
risk of material inconsistencies in rulings threatens the just resolution of them all.

       In their oppositions Apple and SIS wrongly argue that the Supreme Court’s recent decision in
Ford Motor Co. v. Montana Eighth Jud. Dist. Ct. did not change the jurisdictional requirement of “nexus” or
connection between out of state events and in state injury. Two Justices of the Supreme Court felt
otherwise; Justice Gorsuch, in his concurrence, and Justice Alito, in his.

        In Ford, the Supreme Court rejected Ford’s attempt to use jurisdiction to sever the connection
between their actual tortious conduct in misdesigning or selling a vehicle in another state from the
event’s causation of injury in Montana. The Ford court specifically rejected a “strict cause” standard for
jurisdictional nexus and noted that instead focused on the affiliation created by a tortious act and other
actions of a Defendant and the forum where jurisdiction was sought.

       Here, similar to Ford, Defendants have attempt to divorce their tortious conduct in New Jersey
— where they recklessly misidentified the Plaintiff and began tarring his reputation — from their
defamation of the Plaintiff in New York . By illustration alone, the Court’s decision in the recently
decided Ford case should provide an ample and new basis for finding jurisdiction over the New Jersey
events. As the Court stated:


                                                         1
                Case 1:19-cv-03539-PKC Document 159 Filed 06/14/21 Page 2 of 6




The Hon. Kevin P. Castel
United States District Court (SDNY)
Re: Bah v. Apple et al
Plaintiff’s Reply to Defendants’ Opposition to Plaintiff’s Motion for Reconsideration

June 14, 2021 (VIA CM/ECF)
Page 2


         “We have never framed the specific jurisdiction inquiry as always requiring
         proof of causation—i.e., proof that the plaintiff’s claim came about because of
         the defendant’s in-state conduct [or] whether there is “an affiliation between the
         forum and the underlying controversy,” without demanding that the inquiry
         focus on cause…. A different State’s courts may yet have jurisdiction, because of another
         “activity [or] occurrence” involving the defendant that takes place in the State. Ford Motor
         Co. v Montana Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1026–27 (2021) (internal     citations
         omitted) (emphasis added).

         The jurisdictional “nexus” requirement “ensures that a defendant will not be haled [sic]. into a
jurisdiction solely as a result of 'random,' 'fortuitous,' or 'attenuated' contacts." Treeline Inv. Partners, LP v.
Koren, 2007 US Dist LEXIS 47748, at 12 (SDNY July 3, 2007), citing Burger King v. Rudzewicz, 471 U.S. 462,
475 (1985). SIS’ conduct, on behalf of Apple, in injecting the New Jersey investigation into New York
was neither “random”, “fortuitous”, nor “attenuated”. The New Jersey events are so linked to the New
York defamation to require a finding of jurisdiction over that tort in your Honor’s courtroom, even if
events in New York did not “cause” the New Jersey torts to occur. That is the seminal lesson and change
to our jurisprudence in the Supreme Court’s recent Ford ruling which now merits reconsideration.

         In wrestling with Defendants’ New Jersey investigation and the New York arrests, this Court
must use the same approach as the Ford court and evaluate the “affiliation” of the parties with this
forum, without analyzing whether events in New York caused a tort in New Jersey. The ultimate
determination is based on the totality of the circumstances, and not simply by looking at which events
occurred over which border. Agency Rent a Car Sys. v Grand Rent a Car Corp., 98 F3d 25, 29 [2d Cir
1996]). As part of this analysis, Court must address why an SIS investigator in New Jersey used the
fruit of its investigation in New Jersey to officiously contact the New York Police Department to seek
Bah’s arrest on behalf of Apple in New York, all while claiming under oath in this Court that it had no security
responsibilities for Apple’s New York store.

        The answer to the question is self-evident: SIS sought an arrest in Staten Island because it would
lead to police and judicial custody of a New York resident who had eluded accountability, who could
then be extradited to New Jersey to face charges for the New Jersey thefts. In so doing, SIS deliberately
reached out to New York to further Apple and SIS’ business interests in New Jersey, and purposely
availed the companies of the protections and laws of New York. By so doing, they made themselves
subject to New York’s jurisdiction not only regarding their conduct in this state but in New Jersey in
recklessly creating the basis for these accusations. See, e.g., Agency Rent a Car vs. Grand Rent a Car Corp.,
98 F.3d 25, 32 (2d Cir, 1996).
                Case 1:19-cv-03539-PKC Document 159 Filed 06/14/21 Page 3 of 6




The Hon. Kevin P. Castel
United States District Court (SDNY)
Re: Bah v. Apple et al
Plaintiff’s Reply to Defendants’ Opposition to Plaintiff’s Motion for Reconsideration

June 14, 2021 (VIA CM/ECF)
Page 3

         This availment of New York’s constabulary and judicial system to secure punishment for a New
Jersey theft by a New Jersey based operative is the “activity or occurrence” warranting a finding of
jurisdiction over Apple and SIS for their New Jersey errors, especially under the broadened nexus test
delineated by the Supreme Court in Ford. The desire for apprehension of the Plaintiff in New York to
secure a prosecution in New Jersey is the “shared business purpose” which warrants a finding of nexus.
This Court should not view the Defendant’s multi-state defamation and continued prosecution of the
Plaintiff even after initiation of suit here in New York in arid isolation because neither Apple nor SIS did.

        In attempting to distinguish between due process analysis of jurisdiction and the long arm
jurisdiction asserted in this matter by Plaintiff, Apple and SIS both make much of the jurisdictional
limitations in New York’s long arm statute regarding defamation. However, their reliance on the
distinction of out of state vs in state defamation ignores the public policy underpinning these
jurisdictional limitations, which were based on First Amendment grounds and protection of a free press.
Legros v. Irving, 38 A.D.2d 53 (N.Y. App. Div. 1971 Neither Apple nor SIS share the status of a Fourth
Estate institution.

        To the contrary, New York courts have been far broader in their interpretation of that limitation
than the Defendants contend. As this Court observed, where the defamation complained of arises from
or is connected with transaction of business in the State, jurisdiction may be acquired pursuant to CPLR
302(a)(1).’” Legros v. Irving, 38 A.D.2d 53 (N.Y. App. Div. 1971) (emphasis added, citations omitted).
Under the statute, ‘proof of one transaction in New York is sufficient to invoke jurisdiction … so long
as the defendant’s activities here were purposeful and there is a substantial relationship
between the transaction and the claim asserted.’ Kreutter v. McFadden Oil Corp., 71 NY2d 460,
467, 522 NE2d 40, 527 NYS2d 195 [1988]. (emphasis added)

         As the Second Circuit noted in Best Van Lines, Inc. v. Tim Walker, 490 F.3d 239, 247 (2d Cir. 2007):

         This “purposeful[] avail[ment]” language defining “transacting business” has been
         adopted by the New York Court of Appeals from Supreme Court cases analyzing the
         constitutional limitations on a state’s power to assert personal jurisdiction over a non
         domiciliary [**21] defendant.… New York decisions thus, at least in their rhetoric,
         tend to conflate the long-arm statutory and constitutional analyses by focusing on the
         constitutional standard: whether the defendant's conduct constitutes “purposeful[]
         avail[ment]” of the privilege of conducting activities within the forum State, thus
         invoking the benefits and protections of its laws.

      As to defamation specifically, the Best case, also cited by the Defendants, contains a nugget of
 the most important concept of “affiliation”—the expected effect of a defamatory statement and the
                Case 1:19-cv-03539-PKC Document 159 Filed 06/14/21 Page 4 of 6




The Hon. Kevin P. Castel
United States District Court (SDNY)
Re: Bah v. Apple et al
Plaintiff’s Reply to Defendants’ Opposition to Plaintiff’s Motion for Reconsideration

June 14, 2021 (VIA CM/ECF)
Page 4

 location of its damages—in discussing Calder v. Jones, 465 U.S. 783 (1984), a case specifically dealing
 with defamation and jurisdictional process. As the Best court noted in discussing a National Enquirer
 article about a California resident:

      “Employing what has since come to be called the “effects test,” the [Calder] Court
      reasoned that because "California is the focal point both of the story and of the harm
      suffered,” jurisdiction over the defendants was “proper in California based on the “effects”
      of their Florida conduct in California.” the language of minimum contacts, when the
      defendants committed "their intentional, and allegedly tortious, actions . . .
      expressly aimed at California, they “must [have] ‘reasonably anticipate[d]
      being haled [sic.] into court there to answer for the truth of the statements
      made in their article.” Best at 789–90 (citations omitted) (emphasis added).

        Although Keeton and Calder were handed down simultaneously on similar subjects, they
relied on independent, if conceptually overlapping, methods of demonstrating minimum contacts;
Keeton on the defendant's overall activity within the forum state, and Calder on the in-state
effects of out-of-state activity. Best at 243

        Applying Calder’s “effects” test to SIS and Apple’s wrongful pursuit of a New York plaintiff for
thefts in New Jersey through providing the thief’s name and history of thievery to the New York Police
Department, as part of a continuous effort not only to apprehend the thief in New York but obtain custody for
the New Jersey prosecution, the analysis in Best and Calder warrant reconsideration, a finding of
jurisdiction, and allowance of Plaintiff’s earlier denied Motion to Amend.

       The “global” nature of the Defendants’ operations and their multi-state investigation leading to
the New York false arrests cannot be lost on this Court. As the Ford Court noted, there has been a sea
change of the business environment since International Shoe and its progeny, and the “global” nature of
national and international businesses such as Ford—as Apple and SIS—warrants a broader and more
expansive definition of affiliation with a forum.

        In his Ford concurrence Justice Gorsuch mused about the changed environment and the oft
stated formula from International Shoe in determining jurisdiction:

         Perhaps it was, is, and in the end always will be about trying to assess fairly a corporate
         defendant’s presence or consent. International Shoe may have sought to move past those
         questions. But maybe all we have done since is struggle for new words to express the old
         ideas. Perhaps, too, none of this should come as a surprise. New technologies and new
         schemes to evade the process server will always be with us. But if our concern is with
                Case 1:19-cv-03539-PKC Document 159 Filed 06/14/21 Page 5 of 6




The Hon. Kevin P. Castel
United States District Court (SDNY)
Re: Bah v. Apple et al
Plaintiff’s Reply to Defendants’ Opposition to Plaintiff’s Motion for Reconsideration

June 14, 2021 (VIA CM/ECF)
Page 5

         “‘traditional notions of fair play and substantial justice,’” International Shoe, 326 U. S., at
         316, 66 S. Ct. 154, not just our personal and idiosyncratic impressions of those things,
         perhaps we will always wind up asking variations of the same questions. Ford, supra at
         1039.

        Justice Gorsuch’s point shows the conflict between slavish attention to definitional phrases and
tests, watered down and pigeonholed by teams of corporate litigators, whose clients seek to “evade the
process server” in jurisdictions where they undeniably conduct significant business and purposefully
avail themselves to the courts. As stated initially in International Shoe, “fair play and substantial
justice” is the true test of jurisdiction.

         Here, that test mandates that this Court take up the New Jersey allegations after consideration
of SIS’ use of the New Jersey claims to prosecute Bah in New York in light of the decision in Ford. Fair
play requires that the Plaintiff—a young man, without the resources to throw teams of litigators at
lawsuits in multiple federal district courts, facing off against the eleventh largest company in the world
and its global security contractor—have his claims heard on the merits, without the needless risk of
inconsistent verdicts and confusing exclusions which multiple juries reviewing the long narrative of the
Plaintiff’s unjust persecution might confront.

        In truth, the Defendants’ advocacy of an exercise in parsing damages between independent
causes of action in multiple states—based upon essentially the same conduct—is neither “fair play” nor
productive of “substantial justice.” Given that the Defendants’ conduct in New Jersey will be
scrutinized by a jury in this matter to determine recklessness, how is either Defendant unfairly treated
by having that behavior not simply reviewed by the jury, but having damages awarded by that jury as
well? It is also important to recognize that the laws of both New York and New Jersey are essentially
identical on standards for liability and causation of damages, so there is no issue of a conflict of laws
which might prevent a consistent verdict across counts.

        Moreover, as observed earlier, the denial of jurisdiction creates a risk of substantial injustice in
conflicting verdicts from jurisdiction to jurisdiction, particularly in the area of damages. How is a New
Jersey Court to tease out the “distinction” between the New Jersey defamation and wrongful
prosecutions; the New York arrests, and its damages that go beyond the deprivations of liberty in Bah’s
arrest and confinement, however brief and however terrorizing; and the cumulative long term effects of
Defendants’ wrongful accusations of a multi state crime spree on his employability and economic
future?
                Case 1:19-cv-03539-PKC Document 159 Filed 06/14/21 Page 6 of 6




The Hon. Kevin P. Castel
United States District Court (SDNY)
Re: Bah v. Apple et al
Plaintiff’s Reply to Defendants’ Opposition to Plaintiff’s Motion for Reconsideration

June 14, 2021 (VIA CM/ECF)
Page 6

        When weighing that fairness against the injustice worked by separating the litigation into pieces
to be litigated in separate courts is considered, “fair play” and “justice” warrant jurisdiction in New
York, where the Plaintiff resides, where he was deprived of freedom and where both Apple and SIS
sought out the legal enforcement system, especially when the denial of jurisdiction creates an issue in
New Jersey concerning its statute of limitations.1

        Considering the totality of the circumstances in analyzing jurisdiction, and applying the expanded
standard of specific jurisdiction under Ford, the Court is well within bounds to reconsider its prior
decision and rightfully exercise jurisdiction on the New Jersey claims based upon the Defendants’
connecting the New York forum with the New Jersey arrests and libels. Plaintiff therefore requests
that this Court reconsider its decision denying Plaintiff’s Motion to Amend as to New Jersey allegations
and allow a revised Complaint to reflect those claims.

                                                       Sincerely,




                                                       Daniel Malis




                                                       Subhan Tariq, Esq.
DM/dm
Cc:  Counsel of record (via CM/ECF)



1          Defendants continue to attempt to mislead the Court regarding the purported delay in litigating in New Jersey. The
Plaintiffs initiated suit there only after this court did not find the specific disclosed evidence of SIS Vice President’s perjured
affidavit, and SIS Defendant Woodruff’s identification of Bah as the New York thief based upon New Jersey investigation,
sufficient to allow the Complaint to be amended … which occurred in mid-August of 2020. The New Jersey Complaint was
filed in October amidst a flurry of other pleadings filed in New York. There was no laches, or anything approaching a sitting
on hands, by the Plaintiff here.

 To the contrary, the only equitable doctrine this Court might examine on the issue of jurisdiction is the concept of unclean
hands, beginning with that perjured affidavit, and continuing with the casual treatment of the timing of pleadings argued in
Defendants’ opposition.
